DETAILED ACTION

Non-Compliant Amendment

	All dependent claims are dependent on either “claim 0” or “claim [[Error! Reference source not found.]]”.    With election pursuant to the present communication, these dependent claims must be amended in order to put the application in condition for examination.  

Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Group I: 	Figures 1-6
Group II:	Figures 7-8
Group III: 	Figure 9a
Group IV:	Figure 9b
Group V:	Figure 9c 
Group VI: 	Figure 10
Group VII:	Figure 13

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-VII lack unity of invention because even though the inventions of these groups require the technical feature of an anti-viscid agent on a lens/image array system, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hoffmuller (US 2013/0270813) (See Incoming Written Opinion of ISA, 06/28/21). 
Group I has the special technical feature of the anti-viscid layer being present in a non-uniform pattern on the outside surface of the lenses.
Group II has the special technical feature of a special configuration of the image elements not concerning the anti-viscid agent.  The image elements have a special configuration that is not dependent on the anti-viscid agent and could be used in other lens devices.
Group III has the special technical feature of the anti-viscid layer being present as non-continuous layer below the surface of the lenses.
Group IV has the special technical feature of the anti-viscid layer being present as non-continuous layer dispersed throughout the lenses.
Group V has the special technical feature of the anti-viscid layer being present as non-continuous layer on the upper surface of the lenses.  It contrasts from Group I in that the spacer layer and the image elements are both of a different, non-obvious configuration.
Group VI has the special technical feature of the anti-viscid layer being present as continuous layer on the upper surface of the lenses.  
Group VII has the special technical feature of the anti-viscid layer being present as continuous layer on the upper surface of the lenses, the layer acting as a reflector on the lenses, with the lenses being reflective rather than refractive (with the image elements above the lenses). 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637